DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/19/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020 has been considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Walther et al. (US 5,736,207) in view of Silvis et al. (US 5,275,853) and Park et al. (US 2003/0143319). 
Regarding claim 7, Walther teaches barrier coatings containing at least two inorganic barrier layers (“twice a layer sequence”) (Abstract). The organic layer may be formed from any polymer material including an organic layer with metal atoms (Col. 2, Lines 53-54; Col. 3, Lines 64-Col. 4, Line 2). The coatings include inorganic and organic barrier layers which have thicknesses greater than 2 nm, which overlaps with the claimed ranges for the thicknesses of the organic and inorganic layers (Abstract). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Walther is silent with respect to the inorganic layer comprising an alkyl (semi) metal containing compound.
Park teaches barrier films for the protection of a flat panel device (Pg. 2, Paragraph [0016]). The films include an organic insulating film and an inorganic insulating film (Pg. 2, Paragraph [0022]). The inorganic insulating film may be formed from alumina in which 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the inorganic barrier layer of Walther as an alumina barrier layer formed from trimethylaluminum and water for their stability and low cost as taught by Park. 
Walther is additionally silent with respect to the organic layer comprising an aromatic compound selected from the group consisting of benzene, naphthalene and biphenyl and one or two amine functional groups and a hydroxyl group. 
Silvis teaches hydroxy-functional polyetheramines to package oxygen sensitive materials thereby providing an oxygen barrier to protect said materials from environmental oxygen (Col. 1, Lines 43-47). The polyetheramines include a divalent amine moiety, a divalent aromatic moiety and a hydroxy functional group (Col. 1, Lines 55-Col. 2, Line 40). The aromatic compound may be a biphenyl or a naphthalene (Col. 3, Lines 41-45). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the organic material of Walther from the polyetheramines of Silvis which include amine functional groups, hydroxyl functional groups and aromatic compounds including biphenyls and naphthalene which are taught to be oxygen barrier materials. 
Regarding claim 8, Walther teaches the barrier coatings as discussed above with respect to claim 7. The amines in the polyetheramines of Silvis are taught to be either tertiary or secondary amines (“nitrogen with an oxidation state of -3”).
Regarding claim 9, Walther teaches the barrier coatings as discussed above with respect to claim 7. As discussed above, Park teaches the inorganic barriers as being formed from alumina which one of ordinary skill in the art would appreciate as having the formula Al(2)O(3).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over  Walther et al. (US 5,736,207) in view of Silvis et al. (US 5,275,853) and Park et al. (US 2003/0143319) as applied to claim 7 above, and further in view of Tsukamoto (US 2009/0233101).
Regarding claim 10, Walther teaches the barrier coatings as discussed above with respect to claim 7. 
Walther is silent with respect to the barrier coatings having 30 layers of both the inorganic and organic barrier layers. 
Tsukamoto teaches a barrier laminate which is formed from at least one organic layer and one inorganic layer (Pg. 1, Paragraph [0010]). The layers may be provided such that there may be between 2 to 30 organic and inorganic layers (Pg. 5, Paragraph [0067]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the barrier coatings of Walther, which is formed from an alternating stack of inorganic and organic layers, such that there are 2 to 30 organic and inorganic layers as taught by Tsukamoto which also teaches alternating stack of organic and inorganic layers. 

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the claim requires the organic layer to have a thickness in the range of 0.3 to 1.5 nm which overcomes the prior art of Walther which teaches the organic layers as having thicknesses of 2 nm or greater.

Response to Arguments

Applicant argues that the teachings of Sung, which are provided to teach the nitrogen comprising organic layer, fails to teach a combination of one or two amine groups and a hydroxyl functional group such that Sung teaches both groups but not in combination with each other. 
As noted in the Advisory Action dated 3/18/2021, the examiner concedes in that Sung fails to teach the organic precursor with a combination of both of these functional groups. In particular, Sung only teaches the hydroxyl functional group in combination with a thiol group. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Walther, Park and Silvis as discussed above with respect to claim 7. The rejection of claim 16 is also withdrawn and contains limitations which are allowable over the prior art such that Walther fails to teach an overlapping range for the thickness of the organic layer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783